In an action, inter alia, for a permanent injunction, the defendant appeals from an order of the Supreme Court, Suffolk County (Cannavo, J.), dated April 7, 1995, which denied its motion pursuant to CPLR 2508 to increase the amount of the undertaking posted by the plaintiffs.
Ordered that the order is modified by deleting the provision thereof denying the defendant’s motion and substituting therefor a provision granting the motion to the extent of requiring the plaintiffs to provide an additional undertaking in the amount of $4,500; as so modified, the order is affirmed, without costs or disbursements; the plaintiffs’ time to serve and file the additional undertaking is extended until 10 days after service upon them of a copy of this decision and order with notice of entry.
The $500 undertaking was inadequate to protect the defendant’s interest during the pendency of this action (see generally, Middle Vil. Assocs. v Vertical Indus. Park Assocs., 176 AD2d 708, 710; Weitzen v 130 E. 65th St. Sponsor Corp., 86 AD2d 511). Under the circumstances of this case, we grant the defendant’s motion to the extent of increasing the undertaking by $4,500 to the sum of $5,000. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.